Citation Nr: 1122935	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  08-27 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 20, 1999, for a grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office.

The Board notes that in a statement dated in August 2009, the Veteran indicated a desire to withdraw his appeal.  However, he subsequently indicated in January 2010 that he wanted to continue his appeal on both issues.  Therefore, both issues remain on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The claims file reflects that the Veteran is in receipt of disability benefits from the Social Security Administration.  However, it does not appear that a complete set of records has been obtained from the Social Security Administration.  Efforts to obtain such records should be accomplished.  The duty to assist is particularly applicable to records which are known to be in the possession of the Federal Government, such as military service department and SSA records. See Counts v. Brown, 6 Vet. App. 473 (1994).  Thus, the Board must obtain all of the records pertaining to the SSA decision as such records may be relevant to the claims for VA benefits. See Collier v. Derwinski, 1 Vet. App. 413 (1991).

The Board also notes that it appears that additional relevant psychiatric treatment records have not been obtained.  In this regard, the Board notes that in a statement dated in August 2009, the Veteran indicated that he was receiving treatment at the Viera OPC.  The most recent treatment records in the file are dated in 2008.  More recent records must be obtained for consideration.  

Finally, the Board notes that the Veteran's most recent disability evaluation examination was conducted over four years ago.  Another examination would be useful in assessing the current severity of the post-traumatic stress disorder.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Social Security Administration the records pertinent to the appellant's claim for SSI disability benefits, particularly the medical records relied upon concerning that claim.

2.  Obtain all of the Veteran's recent psychiatric treatment records, to include records from the Viera Outpatient Clinic.  

3. The veteran should also be scheduled for a VA psychiatric examination to determine the current severity of his service-connected PTSD. The examiner is requested to determine all current manifestations associated with the veteran's PTSD and to comment on their severity. The examination should specifically address the degree of social and occupational impairment caused by the veteran's PTSD. A current Global Assessment of Functioning (GAF) scale score should be provided. The claims folder should be available for review in conjunction with the examination. The examiner should also indicate the effect, if any, that the veteran's PTSD has on his employability. All findings, and the reasons and bases therefore, should be set forth in detail.

4. Thereafter, the RO should readjudicate the appellant's claim. If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period should be allowed for the appellant to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


